The opinion of the court was delivered by
Dixon, J.
The reasons given by the ordinary for his decree are satisfactory in all respects save one.
The executor’s account is stated so as to show a balance of $6,998.37 in his hands on August 1st, 1842, at which time he had completely administered the estate up to the point of distribution among the legatees. The executor claims that he has also, in fact, made such distribution, but the orphans court regarded that as a matter not to be investigated upon this accounting. The account was not presented until 1874. The expenses of accounting are $169.70, which being deducted from $6,998.37, leave $6,828.67; and the court ordered that the executor should *612account to the legatees for this last sum, with interest from August 1st, 1842.
The objection, which we think well taken, is that these expenses are deducted as though paid out in 1842, while, in fact, they were paid out in 1874, and thus the executor is allowed thirty-two years’ interest on $169.70, which he appears to have had in hand during all that time.
The- decree of the orphans court should be modified, so as to order the executor to account to the legatees for $6,998.37, with interest from August 1st, 1842, less a deduction of $169.70, credited August 28th, 1874.
For this purpose the decree below must be reversed.

Decree unanimously reversed.